Exhibit 10.54

AMENDMENT TO AGREEMENT FOR SALE OF COMMERCIAL TIME

 

This Amendment dated as of February 14, 2019 by and between Nexstar
Broadcasting, Inc., as successor-in-interest to Quorum Broadcasting of Texas,
Inc. (“Nexstar”), and Mission Broadcasting, Inc., as assignee of VHR
Broadcasting of Lubbock, Inc. (“Mission”) is made to that certain Agreement for
Sale of Commercial Time dated February 16, 1999, as amended December 30, 2003
and extended (the “Agreement”).

 

WHEREAS, the Agreement expires by its terms on February 16, 2019; and

 

WHEREAS, Nexstar and Mission desire to extend the Agreement for two additional
terms.

 

NOW THEREFORE, for and in consideration of the foregoing, Nexstar and Mission
hereby amend the Agreement as follows:

 

 

1.

Paragraph 1 of the Agreement (Term of the Agreement) is hereby amended to
provide that upon the expiration of the current term, the term of this Agreement
will be extended for an additional eight (8) year term (the “Renewal Term”); and
that upon expiration of the Renewal Term, unless otherwise terminated by either
Party, the term of the Agreement will be extended automatically for an
additional eight (8) year term.

 

 

2.

As so amended, all sections and provisions of the Agreement are hereby ratified
in full.

 

IN WITNESS WHEREOF, the Parties have executed this Shared Services Agreement as
of the date first written above.

MISSION BROADCASTING, INC.

 

 

 

 

 

 

By:

/s/ Dennis Thatcher

Name:

Dennis Thatcher

Title:

President

 

 

 

 

NEXSTAR BROADCASTING, INC.

 

 

 

 

 

 

By:

/s/ Thomas E. Carter

Name:

Thomas E. Carter

Title:

EVP and Chief Financial Officer

 

 

 